Citation Nr: 0500615	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-25 956	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia




THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for a period beginning on March 25, 2002.




ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel






INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the VA Health 
Eligibility Center (HEC) in Atlanta, Georgia, which 
determined that the veteran was not eligible for treatment in 
the VA health care system without paying a copayment for a 
period beginning on March 25, 2002.

The veteran failed to report for a hearing before the Board 
scheduled in June 2004.  The Board received a letter from the 
veteran a few days after the hearing in which he notified the 
Board that he "did not have to attend the hearing" and 
noted that "[t]he account has been rectified to my 
satisfaction."  Because it is not entirely clear from this 
note whether the veteran intended to withdrawal his appeal, 
the Board has construed the letter in a light most favorable 
to the veteran and has decided his appeal below.  As the 
veteran failed to report for the scheduled hearing, however, 
the Board has processed the case as though the request for a 
hearing had been withdrawn in accordance with VA regulations.  
38 C.F.R. § 20.702(d).

In his March 2004 VA Form 9 substantive appeal, the veteran 
indicated that he thought certain "injuries" were service 
related from exposure to Agent Orange.  An April 2004 VA Form 
119, Report of Contact, shows that an employee of the Income 
Verification Division called the veteran with regard to his 
statement about Agent Orange, and the veteran stated that he 
had talked to a doctor at VA about this.  According to the 
statement of the case and a computer printout in the file, 
service-connected compensation benefits have not been granted 
in this case for any disability.  The Board hereby notifies 
the veteran that if he wishes to claim service connection for 
a disability resulting from a disease contracted or injury 
sustained in service, he should submit that claim to the VA 
Regional Office (RO) nearest his home.




FINDINGS OF FACT

1.  The veteran applied for VA health care on March 25, 2002, 
and indicated that his income was below the means test 
threshold criteria for eligibility for cost-free care.

2.  In December 2003, verification of the veteran's household 
income by the Internal Revenue Service/Social Security 
Administration (IRS/SSA) showed that it exceeded the 2001 
income limit for entitlement to cost-free VA health care.

3.  VA notified the veteran and his spouse of the income 
discrepancy and afforded them an opportunity to correct and 
verify income/assets for the year 2001.

4.  Neither the veteran nor his spouse responded to VA 
letters affording them an opportunity to correct and verify 
income/assets for the year 2001.


CONCLUSION OF LAW

The veteran's household income exceeded the 2001 income limit 
for entitlement to VA health care without a copayment 
requirement for a period beginning on March 25, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the VA HEC did not provide the veteran 
with notice of the VCAA itself.  However, because other 
letters sent to the veteran before the February 2004 decision 
properly notified him what information or evidence was needed 
in order to substantiate his claim and properly advised him 
that he was responsible for providing this information or 
evidence, the Board concludes that to decide the appeal would 
not be prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the HEC notified the veteran and his spouse by 
letters under separate cover in December 2003 of the income 
discrepancy in the case, afforded them an opportunity to 
correct and verify the income the veteran reported for the 
year 2001, and provided them with forms on which to verify 
income for that year.  However, no reply to these letters was 
received from either the veteran or his spouse.  
Nevertheless, before deciding his claim, the HEC sent the 
veteran another letter in January 2004 encouraging him to 
reply to correct or verify the reported income for 2001 and 
informing him of what action the HEC would take based on his 
reply or lack thereof.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Because both the 
timing and content requirements of the VCAA have been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error and to decide the appeal would not be 
prejudicial to the claimant. 

With regard to the duty to assist in this case, the HEC 
provided the veteran with appropriate forms on which to 
correct and verify the income the veteran reported for the 
year 2001, encouraged him to respond to its letters 
requesting this information, and notified him of the action 
that would have to be taken under the law if he did not 
respond.  During the appeal process, it sent him with a 
statement of the case which provided him with a summary of 
the relevant facts and informed him of the provisions of law 
relevant to his appeal.  The veteran was scheduled for a 
hearing before the Board in June 2004, but he failed to 
report.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Entitlement To Treatment In The VA Health Care System
Without A Copayment Requirement

In managing the provision of hospital care and medical 
services under section 1710(a) of the law governing veterans 
benefits, VA establishes and operates a system of annual 
patient enrollment.  The law provides that VA shall manage 
the enrollment of veterans in accordance with the following 
priorities in the order listed:  (1) veterans with 
service-connected disabilities rated 50 percent or greater; 
(2) veterans with service-connected disabilities rated 30 
percent or 40 percent; (3) veterans who are former prisoners 
of war; veterans with service-connected disabilities rated 10 
percent or 20 percent; (4) veterans who are in receipt of 
increased pension based on a need of regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all other 
veterans eligible for hospital care, medical services, and 
nursing home care under 38 U.S.C.A. § 1710(a)(2); and, (7) 
veterans described in 38 U.S.C.A. § 1710(a)(3).  38 U.S.C.A. 
§ 1705(a).  Effective October 2, 2002, section 202(a) of 
Public Law 107- 135 (115 Stat. 2457), provides: (a) Priority 
of Enrollment in Patient Enrollment System. Section 1705(a) 
is amended by striking paragraph (7) and inserting the 
following new paragraphs. (7) Veterans described in section 
1710(a)(3) of this title who are eligible for treatment as a 
low income family under section 3(b) of the United States 
Housing Act of 1937; and (8) Veterans described in section 
1710(a)(3) of this title who are not covered by paragraph 
(7).  38 U.S.C.A. § 1705(a) (West 2002).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the "medical benefits" package set forth in 
38 C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).  VA will 
determine which categories of veterans are eligible to be 
enrolled based on an order of priority.  See 38 C.F.R. 
§ 17.36(a)(1)-(a)(8).

In this case, the veteran applied for VA health care on March 
25, 2002, by signing VA Form 10-10F at a VAMC, indicating 
that his income was below the means test threshold criteria 
for eligibility for cost-free care.  He also indicated that 
income and eligibility information may be verified at any 
time.  Because his reported income met the eligibility 
requirements for cost-free health care and because 
information about his service and disability status did not 
show that he was otherwise eligible, the HEC considered his 
application under section 1705(a)(5) as a veteran who is 
unable to defray the expenses of necessary care as determined 
under 38 U.S.C.A. § 1722(a).

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. 
§§ 1503, 1522, 1722.  The record does not show that the 
veteran had been approved under title XIX of the Social 
Security Act or that he is in receipt of pension under 
section 1521.  Regarding the third eligibility criteria for 
this priority category, the income threshold is updated 
annually and published in the Federal Register.  See 
38 C.F.R. § 3.29.
In December 2003, verification of the veteran's household 
income by the IRS/SSA showed that it exceeded the 2001 income 
limit for entitlement to cost-free VA health care.  VA 
notified the veteran and his spouse of the income discrepancy 
and afforded them an opportunity to correct and verify 
income/assets for the year 2001.  Neither the veteran nor his 
spouse responded to VA letters affording them an opportunity 
to correct and verify income/assets for the year 2001.  
Accordingly, in a February 2004 decision, VA HEC determined 
that the veteran's income and net worth exceeded the 2001 
income limit, concluded that he did not meet the eligibility 
criteria for cost-free care (priority group five), and denied 
his claim for treatment in the Department of Veterans Affairs 
(VA) health care system without a copayment.

In his appeal to the Board of this decision, the veteran 
contended that his wife's income in 2001 should not have been 
counted, indicating that although he was legally married to 
her, they did not live as man and wife but as roommates.  
However, for the purpose of VA benefits, the term "spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), the term 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage or 
the law of the place where the parties resided when the 
rights to benefits accrued.  38 C.F.R. § 3.1(j); see also 38 
C.F.R. § 3.205.  

Thus, where there is a valid marriage under the law, VA may 
not disregard that marriage based on the veteran's view that 
he and his spouse are merely "roommates".  Moreover, for VA 
purposes, a person is considered as living with his or her 
spouse even though they reside apart unless they are 
estranged.  38 C.F.R. § 3.60.  Here, the veteran and his wife 
reside together.  Thus, because the evidence in this case 
shows that the veteran's household income exceeded the 2001 
income limit for entitlement to VA health care without a 
copayment requirement for a period beginning on March 25, 
2002, the Board concludes that the veteran was required to 
pay the copayment for that period.  Accordingly, the appeal 
must be denied.




ORDER

Entitlement to VA health care without a copayment requirement 
for a period beginning on March 25, 2002, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


